Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160467-8 & (137)(138)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re RC, Minor.                                                  SC: 160467-8                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 345959; 346102
                                                                    Wayne CC Family Division:
                                                                    17-000465-AM
                                                                    17-000510-AO

  _______________________________________/

         On order of the Court, the motion for immediate consideration of the motion for
  peremptory reversal is GRANTED. The application for leave to appeal the October 17,
  2019 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court. The motion
  for peremptory reversal is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2019
         p1210
                                                                               Clerk